AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case

                                                                                                                         .JAN 1 R 2019
                                         UNITED STATES DISTRICT COUR                                                                           l
                                                                                                                                               !

                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                 CLERK US. OISTR!CT COURT
                                                                                                             ~~UTHERN DISTR1Cl OF CALIFORNIA   I
                                                                                                                                               !


               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE                           ~'?UTY I
                                    V.                                        (For Offenses Committed On or After November 1, 1987)
                   SUA MEZA-ROSALES (1)
                                                                                 Case Number:        3: 17-CR-03708-AJB

                                                                              Julie A Blair
                                                                              Defendant's Attorney
REGISTRATION NO.                    61729-298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)             One of the Superseding Information.
D     was found guilty on count(s)
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section   I   Nature of Offense                                                          Count
      21:952, 960 - Importation Of Methamphetamine (Felony)                                              ls




     The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                               - - -4- - - of this judgment.
D      The defendant has been found not guilty on count(s)

1ZJ Count(s)         Underlying Indictment                           IS             dismissed on the motion of the United States.

1ZJ    Assessment : $100.00


       JVT A Assessment*: $
D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    Fine waived                 D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                ON. ANTHONY J. BATT
                                                                              UNITED ST A TES DIST




                                                                                                                       3:17-CR-03708-AJB
